DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 15 September 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chuang et al. (US 2018/0070110 A1).

Regarding Claims 1 and 8, Chuang discloses an apparatus and method of video coding for a video encoder or decoder, the method comprising: receiving input data associated with a current block region in a current picture belonging to a video sequence [Chuang: FIG. 2]; partitioning the current block region into one or more leaf blocks using quadtree (QT) partition and/or 1D (one-dimensional) partition by firstly signalling or parsing a first syntax element to indicate whether the current block region is split into multiple smaller blocks [Chuang: ¶ [0038]: Each node of the quadtree data structure may provide syntax data for the corresponding CU.  For example, a node in the quadtree may include a split flag, indicating whether the CU corresponding to the node is split into sub-CUs.  Syntax elements for a CU may be defined recursively, and may depend on whether the CU is split into sub-CUs.  If a CU is not split further, it is referred as a leaf-CU.  In this disclosure, four sub-CUs of a leaf-CU will also be referred to as leaf-CUs even if there is no explicit splitting of the original leaf-CU.  For example, if a CU at 16.times.16 size is not split further, the four 8.times.8 sub-CUs will also be referred to as leaf-CUs although the 16.times.16 CU was never split; and ¶[0039] A CU has a similar purpose as a macroblock of the H.264 standard, except that a CU does not have a size distinction.  For example, a treeblock may be split into four child nodes (also referred to as sub-CUs), and each child node may in turn be a parent node and be split into another four child nodes.  A final, unsplit child node, referred to as a leaf node of the quadtree, comprises a coding node, also referred to as a leaf-CU.  Syntax data associated with a coded bitstream may define a maximum number of times a treeblock may be split, referred to as a maximum CU depth, and may also define a minimum size of the coding nodes.  Accordingly, a bitstream may also define a smallest coding unit (SCU).  This disclosure uses the term "block" to refer to any of a CU, PU, or TU, in the context of HEVC, or similar data structures in the context of other standards (e.g., macroblocks and sub-blocks thereof in H.264/AVC)]; and encoding or decoding the current block region by applying encoding or decoding process to said one or more leaf blocks [Chuang: FIG. 7A-7B].

Regarding Claims 9 and 17, Chuang discloses an apparatus and method of video coding for a video encoder or decoder, the method comprising: receiving input data associated with a current block region in a current picture belonging to a video sequence [Chuang: FIG. 2]; determining a target syntax model from multiple syntax models [Chuang: ¶ [0038]-[0039]; wherein as claimed, a target syntax model from multiple syntax models may be read as a 0 or 1 from among the set of 0 and 1]; partitioning the current block region into one or more leaf blocks using quadtree (QT) partition and/or 1D (one-dimensional) partition and signalling block partition information according to the target syntax model at an encoder side, or parsing the block partition information according to the target syntax model and partitioning the current block region into said one or more leaf blocks at a decoder side [Chuang: ¶ [0038]-[0039]]; and encoding or decoding the current block region by applying encoding or decoding process to said one or more leaf blocks [Chuang: FIG. 7A-7B].

Regarding Claims 2 and 10, Chuang discloses all the limitations of Claims 1 and 9, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Chuang discloses wherein the current block region corresponds to one block with a predefined size, one current coded CU (coding unit), or one CTU (coding tree unit) [Chuang: ¶ [0079]].

Regarding Claim 3, Chuang discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chuang discloses wherein no further syntax element is signalled when the current block region is not split as indicated by the first syntax element [Chuang: ¶ [0038]].

Regarding Claim 4, Chuang discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chuang discloses wherein one or more additional syntax elements are signalled when the current block region is split as indicated by the first syntax element [Chuang: ¶ [0040]: A CU includes a coding node and prediction units (PUs) and transform units (TUs) associated with the coding node.  A size of the CU corresponds to a size of the coding node and must be square in shape.  The size of the CU may range from 8.times.8 pixels up to the size of the treeblock with a maximum of 64.times.64 pixels or greater.  Each CU may contain one or more PUs and one or more TUs.  Syntax data associated with a CU may describe, for example, partitioning of the CU into one or more PUs.  Partitioning modes may differ between whether the CU is skip or direct mode encoded, intra-prediction mode encoded, or inter-prediction mode encoded.  PUs may be partitioned to be non-square in shape.  Syntax data associated with a CU may also describe, for example, partitioning of the CU into one or more TUs according to a quadtree.  According to the HEVC standard, a TU is always square-shaped.  That is, when the transform is applied, a one-dimensional transform of the same size is applied both horizontally and vertically].

Regarding Claim 5, Chuang discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chuang discloses wherein when the current block region is split as indicated by the first syntax element, a second syntax element is signalled to indicate whether the current block region is split using the QT partition or the 1D partition [Chuang: ¶ [0040]]..

Regarding Claim 6, Chuang discloses all the limitations of Claim 5, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chuang discloses wherein when the second syntax element indicates the current block region being partitioned by the 1D partition, one or more additional syntax elements are signalled to indicate whether the 1D partition is horizontal BT (binary tree) partition, vertical BT partition, horizontal TT (triple tree) partition, or vertical TT partition [Chuang: Abstract; and ¶ [0007]: The method includes comparing a dimension of a current block of the video data to a corresponding dimension of a neighboring block of the current block to obtain a relative dimension, the neighboring block being positioned adjacent to the current block.  The method further includes determining, based on the relative dimension, that the current block is to be partitioned according to a prediction tree (PT) portion of a multi-type tree-based partitioning scheme, the PT portion of the multi-type tree-based partitioning scheme comprising partitioning according to one of a binary tree structure or a center-side triple tree structure.  The method further includes partitioning, based on the determination, partitioning the current block according to the PT portion of the multi-type tree-based partitioning scheme to form a plurality of sub-blocks].

Regarding Claim 7, Chuang discloses all the limitations of Claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chuang discloses wherein the 1D partition consists of horizontal BT (binary tree) partition, vertical BT partition, horizontal TT (triple tree) partition, and vertical TT partition [Chuang: ¶ [0100]: FIG. 8 is a conceptual diagram illustrating examples of codewords, expressed in binary format, that video encoder 20 may signal for the various partitioning schemes that are possible in the PT-portion of a multi-type tree-partitioned block partitions.  FIG. 8 also illustrates the corresponding partitioning schemes for the various codewords.  The binary values illustrated in FIG. 8 correspond to the decimal values illustrated in FIG. 7B.  As such, the binary codeword "111" indicates vertical center-side triple tree-based partitioning, the binary codeword "101" indicates horizontal center-side triple tree-based partitioning, the binary codeword "110" indicates vertical binary tree-based partitioning, and the binary codeword "100" indicates horizontal binary tree-based partitioning.  The binary codeword "000" identifies a leaf node in the PT-partitioned portion of the block.  The first (leftmost) bin represents the value of a PT split flag (indicating whether the CU is split or not), the second bin represents the PT split direction (e.g., horizontal or vertical), and the third bin represents the PT split mode (e.g., binary tree or center-side triple tree)].

Regarding Claim 11, Chuang discloses all the limitations of Claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chuang discloses wherein a syntax element is used to indicate the target syntax model selected from the multiple syntax model [Chuang: ¶ [0038]; 0 or 1]

Regarding Claim 13, Chuang discloses all the limitations of Claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chuang discloses wherein the target syntax model is determined based on size of leaf CUs, maximum QT or CT (coding tree) depth, a number of leaf CUs being partitioned by BT (binary tree) partition or QT partition, or a combination of thereof [Chuang: ¶ [0043]: A leaf-CU having one or more PUs may also include one or more transform units (TUs).  The transform units may be specified using an RQT (also referred to as a TU quadtree structure), as discussed above.  For example, a split flag may indicate whether a leaf-CU is split into four transform units.  Then, each transform unit may be split further into further sub-TUs.  When a TU is not split further, it may be referred to as a leaf-TU.  Generally, for intra coding, all the leaf-TUs belonging to a leaf-CU share the same intra prediction mode.  That is, the same intra-prediction mode is generally applied to calculate predicted values for all TUs of a leaf-CU.  For intra coding, a video encoder may calculate a residual value for each leaf-TU using the intra prediction mode, as a difference between the portion of the CU corresponding to the TU and the original block.  A TU is not necessarily limited to the size of a PU.  Thus, TUs may be larger or smaller than a PU.  For intra coding, a PU may be collocated with a corresponding leaf-TU for the same CU.  In some examples, the maximum size of a leaf-TU may correspond to the size of the corresponding leaf-CU].

Regarding Claim 14, Chuang discloses all the limitations of Claim 9, and is analyzed as previously discussed with respect to that claim.
[Chuang: ¶ [0087] Otherwise (e.g., if the quad-tree leaf node size does not exceed the MaxBTSize of 64.times.64), the leaf quad-tree node may be further partitioned according to the binary tree structure.  Therefore, the quad-tree leaf node is also the root node for the binary tree, and has a binary tree depth of 0.  When the binary tree depth reaches MaxBTDepth (i.e., 4) by way of iterative binary splitting, it implies no further splitting of any kind.  If the binary tree node has a width equal to MinBTSize (i.e., 4), it implies no further vertical splitting.  Similarly, if the binary tree node has a height equal to the MinBTSize (4), it implies no further horizontal splitting.  The leaf nodes of the binary tree are, namely, CUs further processed by prediction and transform without any further partitioning], and the QT partition is forbidden after the 1D partition is used [Chuang: ¶ [0086]: In accordance with binary tree splitting, there are two splitting types, namely, symmetric horizontal splitting and symmetric vertical splitting.  In one example of the QTBT partitioning structure, the CTU size is set as 128.times.128 (that is, 128.times.128 luma samples and two corresponding 64.times.64 chroma samples), the MinQTSize is set as 16.times.16, the MaxBTSize is set as 64.times.64, the MinBTSize (for both width and height) is set as 4, and the MaxBTDepth is set as 4.  The quadtree partitioning is applied to the CTU first, to generate quad-tree leaf nodes.  The quad-tree leaf nodes may have a size ranging from 16.times.16 (i.e., the MinQTSize) to 128.times.128 (i.e., the CTU size).  If the leaf quad-tree node is 128.times.128, then the leaf quad-tree node will not be further split according to the binary tree structure, because the quad-tree leaf node size exceeds the MaxBTSize (i.e., 64.times.64)].
 

Regarding Claim 15, Chuang discloses all the limitations of Claim 9, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chuang discloses wherein a first syntax element is firstly signalled at the encoder side or parsed at the decoder side to indicate whether the current block region is split into multiple smaller blocks [Chuang: ¶ [0038]-[0039]].

Regarding Claim 16, Chuang discloses all the limitations of Claim 15, and is analyzed as previously discussed with respect to that claim.
Furthermore, Chuang discloses wherein no further syntax element is signalled when the current block region is not split as indicated by the first syntax element, and one or more additional syntax elements are signalled when the current block region is split as indicated by the first syntax element [Chuang: ¶ [0040]].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang as applied to claim 11 above, and further in view of Liu et al. (US 2016/0330479 A1).

Regarding Claim 12, Liu disclose(s) all the limitations of Claim 11, and is/are analyzed as previously discussed with respect to that claim.
Chuang may not explicitly disclose wherein the syntax element is entropy coded using context-coded bins conditioned on contextual information.
However, Liu discloses wherein the syntax element is entropy coded using context-coded bins conditioned on contextual information [Liu: ¶ [0212]:  In some examples, the techniques may use modified binarization and/or context modeling processes to reduce the number of context coded bins, and reduce the complexity of entropy coding, for one or more syntax elements used to represent delta DC residual values.  Context-coded bins refer to bins that are coded using context models in the regular coding engine of the CABAC coder, whereas bins that are not context-coded may be bypass coded in a bypass coding engine of the CABAC coder without selection of context models.  Reducing the number of bins that are coded using context models may promote increased throughput in a CABAC encoder/decoder].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the video encoding/decoding of Chuang with the coding of Liu in order to reduce computational load, improving overall quality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482